Citation Nr: 1627688	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 1995. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, granted service connection for a bipolar disorder and assigned a noncompensable evaluation, effective May 29, 2008.  The Veteran perfected a timely appeal as to the noncompensable rating assigned to his bipolar disorder by that decision. 

In September 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  This matter was remanded in August 2012 and in March 2015 for additional development.  

For reasons explained below further development remains necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, further development remains necessary for the following reasons.  First, in the March 2015 remand, the Board instructed that the Veteran be scheduled for a VA psychiatric examination to determine the severity of the service-connected bipolar disorder.  On the VA examination in May 2015, the examiner did not provide the information requested by the Board to evaluate the bipolar disorder, including the current degree of occupational and social functioning associated with the bipolar disorder.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Notably, the May 2015 VA examiner opined that the Veteran did not have a diagnosis of a mental disorder.  However, the purpose of the examination was not to determine whether the Veteran meets the criteria for a diagnosis of bipolar disorder but to evaluate the severity of the symptoms associated with the service-connected psychiatric disorder as the issue on appeal is an initial compensable rating for bipolar disorder.  Thus, the Veteran should be afforded a new VA examination with a different examiner to determine the current level of severity of his service-connected bipolar disorder.   

The Board notes that, in a Report of General Information in March 2016, the Veteran requested that his examination be conducted at Louisville VA Medical Center (VAMC) or the Huntington VAMC as he works at the Lexington VAMC.  Further, as the issue on appeal was pending before the Board prior to August 4, 2014, the criteria that must be used are those at DSM-IV, not the current DSM-V.  
See 80 Fed. Reg. 14308 (March 19, 2015).  

Second, the AOJ must reconcile the conflict in the June 2015 Supplemental Statement of the Case (SSOC) where the Appeals Management Center (AMC) under the Decision heading stated that entitlement to an initial compensable rating for bipolar disorder was denied and under the Reasons and Bases heading stated that the Veteran was being assigned a 70 percent evaluation for bipolar disorder-while simultaneously noting that the noncompensable evaluation for bipolar disorder was being continued pursuant to 38 C.F.R. § 3.321(a), (b).  In the June 2010 rating decision, service connection for bipolar disorder was granted on the basis of aggravation of the bipolar disorder due to the service-connected knee disabilities.  In the June 2015 SSOC, the AMC explained that the 70 percent evaluation was being granted by adding the aggravated zero percent evaluation for bipolar disorder with the 70 percent preexisting evaluation for the bipolar disorder.  The codesheet accompanying a September 2015 rating decision on a different matter shows that the Veteran's bipolar disorder continued to be evaluated as noncompensable.  The AOJ should provide a written statement explaining its efforts to reconcile the conflicting information contained in the June 2015 SSOC.  VA regulations provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. 
§ 3.310(b).  

Finally, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers and add them to the claims file.  Associate with the file any outstanding VA treatment records from June 2015 to the present.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected bipolar disorder for the entire period of the appeal (from May 29, 2008).  The examination should be done at the Louisville VAMC or the Huntington VAMC and be conducted by an examiner other than the one who conducted the May 2015 VA examination.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The purpose of the examination is to assess the level of severity of the service-connected bipolar disorder.  
The examiner must identify all symptoms due to the bipolar disorder that affect the Veteran's level of social and occupational adaptability.  The DSM-IV criteria must be applied in evaluating the bipolar disorder.  A Global Assessment of Functioning score with an explanation of the significance of the score assigned must be included.  

The VA examiner should provide a medical opinion as to the level of severity of the bipolar disorder prior to the aggravation of the bipolar disorder by the service-connected knee disabilities and the level of severity of the bipolar disorder after aggravation by the service-connected knee disabilities.  The examiner is advised that service connection for plica syndrome of both knees has been in effect since July 11, 1995.  

Any opinion expressed by the examiner must be accompanied by a complete rationale.  If the examiner is not able to provide an opinion, he or she should explain why.

3. Reconcile the conflict in the June 2015 SSOC where the AMC under the Decision heading stated that entitlement to an initial compensable rating for bipolar disorder is denied and under the Reasons and Bases heading stated that the Veteran was being assigned a 70 percent evaluation for bipolar disorder.  All administrative action undertaken should be documented in the claims folder, to include a statement of the action taken to reconcile this inconsistency.

4. After completing all indicated development, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive SSOC should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

